Title: From George Washington to John Rumney, Jr., 6 April 1787
From: Washington, George
To: Rumney, John Jr.



Sir,
Mount Vernon April 6th 1787

However desirous I may be of accomodating the wishes of so deserving a Lady as you represent Mrs Wilson to be, yet Mrs Washington concurs in sentiment with me that my family already is, and soon will be too large to admit of an increase.
I can say little more at this time, respecting the Estate of the deceased Colo. Thos Colvill than what is contained in my account of it to Major Swan (resited in one of the letters which you put into my hands) except that I have used every means in my power lately to Collect materials (and very defective indeed they are) for a final settlement of the Administration.
What the surplus of the [e]state will be, when the debts and Legacies are all paid, is more than I can inform you—the Testator himself, as will appear by his will, had a doubt of their being any—and what will be done with it, if there should, must be a matter for future determination, when the Administration is closed, which it is my sincere wish to do so as fast as the nature of the case will admit; I shall for my own Justification, and security, take Council with respect to the application of the

surplus, if any, under the existing Laws of this Country. The auther of the letters of Instruction to you is mistaken I conceive when he says the claim of one Clawson was admitted—unless by admission he m⟨e⟩ans that it was received. If this was not his idea, it will give him no pleasure to be informed that near twenty others, I believe, have been admitted in the same way under the indefinite, and I might add, indegested clause of the will which has stirred up so many pretenders as to render it a matter of difficult investigation to determine rightly in the case. With great esteem & regard I am Sir yr most Obed. Servant

G. Washington.

